     Case 19-16146-abl         Doc 10    Entered 10/09/19 10:30:17        Page 1 of 4



 1     THE LAW OFFICES OF PATRICK DRISCOLL, LLC
       PATRICK R. DRISCOLL, JR., ESQ.
 2     Nevada Bar No. 010877
       2470 St. Rose Parkway., Suite H1-105
 3
       Henderson, NV 89074
 4     Telephone: (702) 388-8300
       Facsimile: (702) 664-6358
 5     Email: pdriscoll@patrickdriscolllaw.com
       Counsel for Debtor
 6
                                UNITED STATES BANKRUPTCY COURT
 7
 8                                        DISTRICT OF NEVADA

 9     In re:                                               Case No. 19-16146-abl
                                                            Chapter : 13
10     SHARON ANN HALL
11
                 Debtor.
12
                DEBTOR’S NOTICE OF VOLUNTARY DISMISSAL OF CHAPTER 13 CASE
13
                DEBTOR HEREBY GIVES NOTICE THAT:
14
15                         •   the above entitled case was commenced by the filing of a voluntary

16                             petition under Chapter 13 and has not been converted under 11 U.S.C.
17                             § 706, 1112, or 1208;
18
                           •   there is no motion for relief from, annulment of, or conditioning of the
19
                               automatic stay pending in this case and no such motions have been
20
                               filed in this case;
21
22                         •   Debtor(s) have made no arrangements or agreements with any creditor

23                             or other person in connection with this request for dismissal;
24
25
26
27
28

29                                                   Page 1 of 4

30
     Case 19-16146-abl     Doc 10   Entered 10/09/19 10:30:17         Page 2 of 4



 1                     •   Debtor(s) is requesting that the Case be dismissed pursuant to 11
 2                         U.S.C. § 1307(b).
 3
            Dated this 9h day of October, 2019.
 4
                                                     Submitted by:
 5
                                               By:          /s/ Patrick R. Driscoll, Jr., Esq.
 6                                                   Patrick R. Driscoll, Jr., Esq
 7                                                   Nevada Bar No. 010877
                                                     2470 St. Rose Prky., Suite H1-105
 8                                                   Henderson, NV 89074
                                                     Telephone: (702) 388-8300
 9                                                   Facsimile: (702) 664-6358
                                                     Email: pdriscoll@patrickdriscolllaw.com
10
                                                     Counsel for Debtors
11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28

29                                             Page 2 of 4

30
     Case 19-16146-abl     Doc 10     Entered 10/09/19 10:30:17        Page 3 of 4



 1                                  CERTIFICATE OF SERVICE

 2           1.      On October 9, 2019, I served the following documents:
 3                   NOTICE OF VOLUNTARY DISMISSAL
 4
             2.      I served the above named document(s) by the following means to the
 5
      persons as listed below:
 6
                     a.     ECF System.
 7
 8
      RICK A. YARNALL on behalf of Trustee RICK A. YARNALL
 9    ecfmail@LasVegas13.com, ecfimport@lasvegas13.com

10                   b.     United States mail, postage full prepaid, to the following:
11
12
                     c.     Personal service.
13
             I personally delivered the documents to the persons at these addresses:
14
15                          For a party represented by an attorney, delivery was made by handing
                            the document(s) at the attorney's office with a clerk or other person in
16                          charge, or if no one is in charge, by leaving the document(s) in a
                            conspicuous place in the office.
17
                            For a party, delivery was made by handing the document(s) to the party
18                          or by leaving the document(s) at the person's dwelling house or usual
19                          place of abode with someone of suitable age and discretion residing
                            there.
20
                     d.     By direct email.
21
                            I caused the document(s) to be sent to the persons at the email addresses
22
                            listed below. I did not receive, within a reasonable time after the
23                          transmission, any electronic message or other indication that the
                            transmission was unsuccessful.
24
                     e.     By fax transmission.
25
                            Based upon the written agreement of the parties to accept serve by fax
26
                            transmission or a court order, I faxed the document(s) to the persons at
27                          the fax numbers listed below. No error was reported by the fax machine
                            that I used. A copy of the record of the fax transmission is attached.
28

29                                              Page 3 of 4

30
     Case 19-16146-abl    Doc 10     Entered 10/09/19 10:30:17         Page 4 of 4



 1
                   f.      By messenger.
 2
                           I served the document(s) by placing them in an envelope or package
 3
                           addressed to the persons at the addresses listed below and providing
 4                         them to a messenger for service.

 5          I declare under penalty of perjury that the foregoing is true and correct.
 6          DATED 9th day of October, 2019
 7
                                                         /s/ A. Williams
 8                                                 __________________________________
                                                   Angela Williams, an employee of
 9                                                 The Law Offices of Patrick Driscoll, LLC
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28

29                                             Page 4 of 4

30
